RESOLUCIÓN
Considerada la solicitud hecha por el Procurador General para extender el término dispuesto para someter su recomendación sobre las quejas y los asuntos disciplinarios que este Tribunal le refiere para investigación e informe, se enmienda la Regla 14(d) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A, para que disponga:
(d) Cuando el abogado, la abogada, el notario o la notaría haya presentado su contestación o haya transcurrido el tér-mino concedido para contestar, el Secretario o la Secretaria *678remitirá la queja y la contestación, o la queja y una expresión sobre la falta de contestación, según sea el caso, al Procurador o Procuradora General o al Director o Directora de la Oficina de Inspección de Notarías, respectivamente, para que, dentro del término de sesenta (60) días, se expresen sobre estas y hagan la recomendación que estimen pertinente.
Por otra parte, el reglamento establece que las quejas que se presenten se referirán a la Oficina del Procurador o de la Procuradora General, o a la Oficina de Inspección de Notarías, según sea el caso, para investigación y recomendación. Permitir que se presenten quejas directa-mente en la Oficina del Procurador o de la Procuradora General representa una duplicidad de los procedimientos que, además, sobrecarga innecesariamente los recursos de esa oficina y de este Tribunal. Tomando en consideración lo anterior, y en virtud de nuestra facultad inherente de re-glamentar la profesión legal, se ordena al Procurador o a la Procuradora General que instruya a las personas que acu-dan a su oficina a presentar una queja contra algún abo-gado o alguna abogada a que presenten su queja directa-mente en el Tribunal Supremo. No obstante, el Procurador o la Procuradora General deberá atender y tomar una de-terminación en las quejas que fueron presentadas directa-mente en su oficina y que a la fecha de esta Resolución están pendientes.

Publíquese.

Así lo acordó y manda el Tribunal, y certifica la Secre-taria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo